Per Curiam.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits on the ground that he voluntarily left his employment without good cause. Claimant worked as a doorman for some months, his work hours being such as to permit him to attend classes in college courses. The board found that commencing in February, 1967, “his hours of work conflicted with his new hours of school * * * he increased the number of courses he was taking and could not avoid a conflict in hours ” and quit his job for that reason. The board was warranted in finding that he voluntarily left, without good cause. The subsidization of an employee’s education is not among the purposes of the unemployment insurance act. Claimant’s argument that a change in the conditions of the employment occurred (Labor Law, § 593, subd. 1, par. [a]) is a mistaken one as the only changes disclosed by the record were with respect to claimant’s class schedules. Claimant also misapprehends the application of the Fourteenth Amendment to the Constitution of the United States. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.